DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,249,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application comprise a subset of the claim limitations of the ‘791 patent and thus would be anticipated by the ‘791 patent.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Application number 17/544,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘997 application are directed to the same method, system, and computer readable medium as the present application applied to a virtual machine. Thus, the claims of the ‘997 application and the present application are mutually obvious in view of each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9, 11, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2007/0294320 to Yueh et al. (“Yueh”).
Regarding claim 1, Yueh discloses a method of selectively restoring a computer system to an operation state, comprising:
creating a backup image of the computer system comprising a set of data blocks (see paragraph 17, archive backups of the data set are generated);
detecting that the computer system has begun an initial startup (see paragraph 12, the restore method is performed after a system crash which would necessitate knowing when the system is starting up after the crash);
identifying a subset of the data blocks accessed during initial startup (see paragraph 18, data for a priority restore data set is identified which is data necessary for quick recover, i.e. startup, of the system); and
in response to determining that the computer system should be restored:
restoring the subset of the data blocks such that the computer system is operational during startup (see paragraph 23, the priority restore data set is restored); and
restoring a remaining set of the data blocks from the backup image after the startup of the computer system (see paragraph 22, a full restoration of all the data can be made using the archive backup 154).
Regarding claim 9, Yueh discloses a system of selectively restoring a computer system to an operation state comprising a hardware processor configured to perform the method of claim 1.
Regarding claim 17, Yueh discloses a non-transitory computer readable medium storing thereon computer executable instructions for selectively restoring a computer system to an operation state, including instructions for performing the method of claim 1.
Regarding claims 3 and 11, Yueh discloses the method and system wherein determining that the backup image should be restored is based on detecting a disaster recovery request (see paragraph 21, a restore request is received).
Regarding claims 4 and 12, Yueh discloses the method wherein the computer system is deemed operational when a plurality of pre-identified applications and critical data associated with the plurality of pre-identified applications is functional and accessible on the computer system (see paragraph 25, the system is restored when the priority data set is restored).
Regarding claims 7 and 15, Yueh discloses the method and system comprising storing the backup image of the computer system in an archive storage database (see paragraph 22, the archive backup is stored on a remote storage).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh in view of US PGPub 2018/0060176 to Thakkar et al. (“Thakkar”).
As applied in the rejections above, Yueh the method and system for backing up and restoring a subset of data blocks necessary for startup of a computer system. Yueh does not disclose storing the subset of data blocks in a hot storage and all other data blocks in the set of data blocks in cold storage. Thakkar discloses a backup system wherein higher priority backups are stored in a faster, more expensive storage, while lower priority backups are stored in a slower and less expensive storage (see paragraph 71 of Thakkar). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to store the priority backup data in a faster storage system and the remainder in a slower storage system in order to optimize performance and cost of the backup storage.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh and Thakkar and further in view of US PGPub 2012/0017043 to Aizman et al. (“Aizman”)
As applied in the rejection above, the combination of references renders obvious storing a priority subset of backup data in a host storage. The references do not disclose the hot storage is a persistent cache on a different computer system. Aizman discloses that a remote storage device can include an SSD acting as a persistent non-volatile cache in conjunction with an HDD (see paragraph 89 of Aizman). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use an SSD cache of a storage device as the “hot” storage for priority backup data since it is faster to access than the slower, cheaper HDD.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/Primary Examiner, Art Unit 2132